           Case 1:20-cv-00212 Document 1 Filed 02/06/20 Page 1 of 10



                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW HAMPSHIRE


United States of America,               )
                                        )
                    Plaintiff,          )
                                        )
vs.                                     )                      Civil No.
                                        )
Ken Stanley d/b/a A+ Roofing,           )
                                        )
                    Defendant.          )


                                    COMPLAINT

      The United States of America brings this action to enforce civil penalties

totaling $483,784.35 against the defendant, Ken Stanley d/b/a A+ Roofing. In

support of its claims, the United States alleges as follows:

      1.     The plaintiff is the United States of America, on behalf of its agency,

United States Department of Labor, Occupational Safety and Health

Administration, hereinafter AOSHA@.

      2.     The defendant is Ken Stanley d/b/a A+ Roofing with its principal place

of business at 51 Charles Street, Milton, NH 03851.

      3.     This is a civil action to recover civil penalties owed by Ken Stanley

d/b/a A+ Roofing following imposition of these civil penalties by the United States

Department of Labor, Occupational Safety and Health Administration for employee

and public safety violations of the Occupational Safety and Health Act of 1970, 29

U.S.C. ' 651, et seq., and regulations promulgated thereunder.
             Case 1:20-cv-00212 Document 1 Filed 02/06/20 Page 2 of 10



      4.      This Court has jurisdiction over this action pursuant to 28 U.S.C. '

1345, as well as 29 U.S.C. ' 666(l).

      5.      Pursuant to 28 U.S.C. 1395(a), venue is proper in this judicial district.

                                       COUNT I

      6.      On December 20, 2016, OSHA issued an administrative Citation and

Notification of Penalty to Ken Stanley d/b/a A+ Roofing for violations of the

Occupational Safety and Health Act of 1970. The violations were found at a work

site located at 5 Longfellow Drive, Bethlehem, NH 03574 on or about June 23, 2016.

The Inspection Number assigned is 1157149. A copy of the December 20, 2016

Citation and Notification of Penalty is attached as Exhibit A and is incorporated by

reference.

      7.      The December 20, 2016, Citation and Notification of Penalty was

received by Ken Stanley d/b/a A+ Roofing on December 28, 2016. A copy of the

signed return receipt is attached as Exhibit B and is incorporated by reference.

      8.      The December 20, 2016, Citation and Notification of Penalty set forth

the right of Ken Stanley d/b/a A+ Roofing to contest the citation and penalties.

      9.      Defendant failed to timely contest the citations or the penalties. By

operation of law, where an administrative citation is not timely contested, the

penalties become a final order of the Occupational Safety and Health Commission.

29 U.S.C. § 659(a). The time for Defendant to seek administrative or judicial review




                                           2
               Case 1:20-cv-00212 Document 1 Filed 02/06/20 Page 3 of 10



has expired. Id. Because Defendant has failed to contest the citations and penalties,

the penalties are final. Id.

         10.    On March 1, 2017, OSHA sent the defendant a demand letter, seeking

payment of the penalty amounts plus interest and administrative charges, totaling

$129,456.78. The defendant did not respond. A copy of the letter is attached as

Exhibit C and is incorporated by reference.

         11.    Section 666(l) of the Occupational Safety and Health Act of 1970, 29

U.S.C. ' 666(l), provides that civil penalties imposed under the Act may be

recovered in a civil action brought by the United States.

         12.    In judicial proceedings brought under Section 666(l), a defendant who

failed to contest an OSHA citation is precluded from contesting the merits of the

underlying violations. 29 U.S.C. ' 659(b). Accordingly, this proceeding is in the

nature of a civil collection action only, and the appropriateness of OSHA=s

underlying determination to impose the penalty is not subject to review.

         13.    As of this date, the defendant has failed or neglected to make full

payment of the civil penalties assessed against Ken Stanley d/b/a A+ Roofing and is

therefore indebted to the plaintiff in the amounts stated below. A Certificate of

Indebtedness is attached as Exhibit D and is incorporated by reference.

                                         Count II

         14.    The United States realleges and incorporates paragraphs 1 through 5

above.


                                             3
             Case 1:20-cv-00212 Document 1 Filed 02/06/20 Page 4 of 10



      15.     On March 22, 2017, OSHA issued an administrative Citation and

Notification of Penalty to Ken Stanley d/b/a A+ Roofing for violations of the

Occupational Safety and Health Act of 1970. The violations were found at a work

site located at 5 Longfellow Drive, Bethlehem, NH 03574 on or about June 23, 2016.

The Inspection Number assigned is 1157149. A copy of the March 22, 2017

Citation and Notification of Penalty is attached as Exhibit E and is incorporated by

reference.

      16.     The March 22, 2017, Citation and Notification of Penalty was received

by Ken Stanley d/b/a A+ Roofing on May 3, 2017. A copy of the UPS delivery

notification is attached as Exhibit F and is incorporated by reference.

      17.     The March 22, 2017, Citation and Notification of Penalty set forth the

right of Ken Stanley d/b/a A+ Roofing to contest the citation and penalties.

      18.     Defendant failed to timely contest the citations or the penalties. By

operation of law, where an administrative citation is not timely contested, the

penalties become a final order of the Occupational Safety and Health Commission.

29 U.S.C. § 659(a). The time for Defendant to seek administrative or judicial review

has expired. Id. Because Defendant has failed to contest the citations and penalties,

the penalties are final. Id.

      19.     On August 16, 2017, OSHA sent the defendant a demand letter,

seeking payment of the penalty amounts plus interest and administrative charges,




                                          4
               Case 1:20-cv-00212 Document 1 Filed 02/06/20 Page 5 of 10



totaling $416.68. The defendant did not respond. A copy of the letter is attached

as Exhibit G and is incorporated by reference.

         20.    Section 666(l) of the Occupational Safety and Health Act of 1970, 29

U.S.C. § 666(l), provides that civil penalties imposed under the Act may be

recovered in a civil action brought by the United States.

         21.    In judicial proceedings brought under Section 666(l), a defendant who

failed to contest an OSHA citation is precluded from contesting the merits of the

underlying violations. 29 U.S.C. § 659(b). Accordingly, this proceeding is in the

nature of a civil collection action only, and the appropriateness of OSHA’s

underlying determination to impose the penalty is not subject to review.

         22.    As of this date, the defendant has failed or neglected to make full

payment of the civil penalties assessed against Ken Stanley d/b/a A+ Roofing, and is

therefore indebted to the plaintiff in the amounts stated below. A Certificate of

Indebtedness is attached as Exhibit H and is incorporated by reference.

                                    COUNT III

         23.    The United States realleges and incorporates paragraphs 1 through 5

above.

         24.    On December 20, 2016, OSHA issued an administrative Citation and

Notification of Penalty to Ken Stanley d/b/a A+ Roofing for violations of the

Occupational Safety and Health Act of 1970. The violations were found at work

sites located at 33 & 38 Longfellow Drive, Bethlehem, NH 03574 on or about July 7,


                                             5
            Case 1:20-cv-00212 Document 1 Filed 02/06/20 Page 6 of 10



2016. The Inspection Number assigned is 1165893. A copy of the December 20,

2016 Citation and Notification of Penalty is attached as Exhibit E and is

incorporated by reference.

      25.    The December 20, 2016, Citation and Notification of Penalty was

received by Ken Stanley d/b/a A+ Roofing on December 28, 2016. A copy of the

signed return receipt is attached as Exhibit J and is incorporated by reference.

      26.    The December 20, 2016, Citation and Notification of Penalty set forth

the right of Ken Stanley d/b/a A+ Roofing to contest the citation and penalties.

      27.    Defendant failed to timely contest the citations or the penalties. By

operation of law, where an administrative citation is not timely contested, the

penalties become a final order of the Occupational Safety and Health Commission.

29 U.S.C. § 659(a). The time for Defendant to seek administrative or judicial review

has expired. Id. Because Defendant has failed to contest the citations and penalties,

the penalties are final. Id.

      28.    On March 1, 2017, OSHA sent the defendant a demand letter, seeking

payment of the penalty amounts plus interest and administrative charges, totaling

$174,959.67. The defendant did not respond. A copy of the letter is attached as

Exhibit K and is incorporated by reference.

      29.    Section 666(l) of the Occupational Safety and Health Act of 1970, 29

U.S.C. § 666(l), provides that civil penalties imposed under the Act may be

recovered in a civil action brought by the United States.


                                          6
               Case 1:20-cv-00212 Document 1 Filed 02/06/20 Page 7 of 10



         30.    In judicial proceedings brought under Section 666(l), a defendant who

failed to contest an OSHA citation is precluded from contesting the merits of the

underlying violations. 29 U.S.C. § 659(b). Accordingly, this proceeding is in the

nature of a civil collection action only, and the appropriateness of OSHA’s

underlying determination to impose the penalty is not subject to review.

         31.    As of this date, the defendant has failed or neglected to make full

payment of the civil penalties assessed against Ken Stanley d/b/a A+ Roofing and is

therefore indebted to the plaintiff in the amounts stated below. A Certificate of

Indebtedness is attached as Exhibit H and is incorporated by reference.

                                           COUNT IV

         32.    The United States realleges and incorporates paragraphs 1 through 5

above.

         33.    On March 22, 2017, OSHA issued an administrative Citation and

Notification of Penalty to Ken Stanley d/b/a A+ Roofing for violations of the

Occupational Safety and Health Act of 1970. The violations were found at work

sites located at 33 & 38 Longfellow Drive, Bethlehem, NH 03574 on or about July 7,

2016. The Inspection Number assigned is 1165893. A copy of the March 22, 2017

Citation and Notification of Penalty is attached as Exhibit M and is incorporated by

reference.




                                             7
            Case 1:20-cv-00212 Document 1 Filed 02/06/20 Page 8 of 10



      34.    The March 22, 2017, Citation and Notification of Penalty was received

by Ken Stanley d/b/a A+ Roofing on May 3, 2017. A copy of the UPS delivery

notification is attached as Exhibit N and is incorporated by reference.

      35.    The March 22, 2017, Citation and Notification of Penalty set forth the

right of Ken Stanley d/b/a A+ Roofing to contest the citation and penalties.

      36.    Defendant failed to timely contest the citations or the penalties. By

operation of law, where an administrative citation is not timely contested, the

penalties become a final order of the Occupational Safety and Health Commission.

29 U.S.C. § 659(a). The time for Defendant to seek administrative or judicial review

has expired. Id. Because Defendant has failed to contest the citations and penalties,

the penalties are final. Id.

      37.    On August 16, 2017, OSHA sent the defendant a demand letter,

seeking payment of the penalty amounts plus interest and administrative charges,

totaling $416.68. The defendant did not respond. A copy of the letter is attached

as Exhibit O and is incorporated by reference.

      38.    Section 666(l) of the Occupational Safety and Health Act of 1970, 29

U.S.C. § 666(l), provides that civil penalties imposed under the Act may be

recovered in a civil action brought by the United States.

      39.    In judicial proceedings brought under Section 666(l), a defendant who

failed to contest an OSHA citation is precluded from contesting the merits of the

underlying violations. 29 U.S.C. § 659(b). Accordingly, this proceeding is in the


                                          8
            Case 1:20-cv-00212 Document 1 Filed 02/06/20 Page 9 of 10



nature of a civil collection action only, and the appropriateness of OSHA’s

underlying determination to impose the penalty is not subject to review.

      40.    As of this date, the defendant has failed or neglected to make full

payment of the civil penalties assessed against Ken Stanley d/b/a A+ Roofing, and is

therefore indebted to the plaintiff in the amounts stated below. A Certificate of

Indebtedness is attached as Exhibit L and is incorporated by reference.

                               REQUEST FOR RELIEF

      THEREFORE, the United States requests that this Court:

      a.     Enter judgment for the Plaintiff on Count I the Complaint in the

amount of $205,168.27 (including principal of $129,339.00, interest through

February 4, 2020, of $3,482.11, administrative charges of $20.00, penalty charges of

$20,245.98, Treasury and Department of Justice fees of $52,081.18), plus interest

from the date of judgment at the legal rate until this debt is paid in full;

      b.     Enter judgment for the Plaintiff on Count II of the Complaint in the

amount of $668.43 (including principal of $406.00, interest through February 4,

2020, of $10.69, administrative charges of $20.00, penalty charges of $62.06,

Treasury and Department of Justice fees of $169.68), plus interest from the date of

judgment at the legal rate until this debt is paid in full;

      c.      Enter judgment for the Plaintiff on Count III of the Complaint in the

amount of $277,279.22 (including principal of $174,804.00, interest through

February 4, 2020, of $4,706.14, administrative charges of $20.00, penalty charges of


                                            9
            Case 1:20-cv-00212 Document 1 Filed 02/06/20 Page 10 of 10



$27,362.81, Treasury and Department of Justice fees of $70,386.27), plus interest

from the date of judgment at the legal rate until this debt is paid in full;

      d.     Enter judgment for the Plaintiff on Count IV of the Complaint in the

amount of $668.43 (including principal of $406.00, interest through February 4,

2020, of $10.69, administrative charges of $20.00, penalty charges of $62.06,

Treasury and Department of Justice fees of $169.68), plus interest from the date of

judgment at the legal rate until this debt is paid in full;

      e.     Award the Plaintiff all costs and attorney's fee associated with this suit;

and

      f.    Grant such other and further relief as is just and proper.

                                                 Respectfully submitted,

                                                 SCOTT W. MURRAY
                                                 United States Attorney


                                                 By: /s/Michael T. McCormack
                                                 Michael T. McCormack (16470)
                                                 Assistant United States Attorney
                                                 United States Attorney=s Office
                                                 53 Pleasant Street, 4th Floor
                                                 Concord, NH 03301
                                                 (603) 225-1552
                                                 Michael.McCormack2@usdoj.gov

Dated:     February 6, 2020




                                            10
Case 1:20-cv-00212 Document 1-1 Filed 02/06/20 Page 1 of 17
Case 1:20-cv-00212 Document 1-1 Filed 02/06/20 Page 2 of 17
Case 1:20-cv-00212 Document 1-1 Filed 02/06/20 Page 3 of 17
Case 1:20-cv-00212 Document 1-1 Filed 02/06/20 Page 4 of 17
Case 1:20-cv-00212 Document 1-1 Filed 02/06/20 Page 5 of 17
Case 1:20-cv-00212 Document 1-1 Filed 02/06/20 Page 6 of 17
Case 1:20-cv-00212 Document 1-1 Filed 02/06/20 Page 7 of 17
Case 1:20-cv-00212 Document 1-1 Filed 02/06/20 Page 8 of 17
Case 1:20-cv-00212 Document 1-1 Filed 02/06/20 Page 9 of 17
Case 1:20-cv-00212 Document 1-1 Filed 02/06/20 Page 10 of 17
Case 1:20-cv-00212 Document 1-1 Filed 02/06/20 Page 11 of 17
Case 1:20-cv-00212 Document 1-1 Filed 02/06/20 Page 12 of 17
Case 1:20-cv-00212 Document 1-1 Filed 02/06/20 Page 13 of 17
Case 1:20-cv-00212 Document 1-1 Filed 02/06/20 Page 14 of 17
Case 1:20-cv-00212 Document 1-1 Filed 02/06/20 Page 15 of 17
Case 1:20-cv-00212 Document 1-1 Filed 02/06/20 Page 16 of 17
Case 1:20-cv-00212 Document 1-1 Filed 02/06/20 Page 17 of 17
Case 1:20-cv-00212 Document 1-2 Filed 02/06/20 Page 1 of 2
Case 1:20-cv-00212 Document 1-2 Filed 02/06/20 Page 2 of 2
Case 1:20-cv-00212 Document 1-3 Filed 02/06/20 Page 1 of 3
Case 1:20-cv-00212 Document 1-3 Filed 02/06/20 Page 2 of 3
Case 1:20-cv-00212 Document 1-3 Filed 02/06/20 Page 3 of 3
Case 1:20-cv-00212 Document 1-4 Filed 02/06/20 Page 1 of 2
Case 1:20-cv-00212 Document 1-4 Filed 02/06/20 Page 2 of 2
Case 1:20-cv-00212 Document 1-5 Filed 02/06/20 Page 1 of 10
Case 1:20-cv-00212 Document 1-5 Filed 02/06/20 Page 2 of 10
Case 1:20-cv-00212 Document 1-5 Filed 02/06/20 Page 3 of 10
Case 1:20-cv-00212 Document 1-5 Filed 02/06/20 Page 4 of 10
Case 1:20-cv-00212 Document 1-5 Filed 02/06/20 Page 5 of 10
Case 1:20-cv-00212 Document 1-5 Filed 02/06/20 Page 6 of 10
Case 1:20-cv-00212 Document 1-5 Filed 02/06/20 Page 7 of 10
Case 1:20-cv-00212 Document 1-5 Filed 02/06/20 Page 8 of 10
Case 1:20-cv-00212 Document 1-5 Filed 02/06/20 Page 9 of 10
Case 1:20-cv-00212 Document 1-5 Filed 02/06/20 Page 10 of 10
Case 1:20-cv-00212 Document 1-6 Filed 02/06/20 Page 1 of 2
Case 1:20-cv-00212 Document 1-6 Filed 02/06/20 Page 2 of 2
Case 1:20-cv-00212 Document 1-7 Filed 02/06/20 Page 1 of 3
Case 1:20-cv-00212 Document 1-7 Filed 02/06/20 Page 2 of 3
Case 1:20-cv-00212 Document 1-7 Filed 02/06/20 Page 3 of 3
Case 1:20-cv-00212 Document 1-8 Filed 02/06/20 Page 1 of 2
Case 1:20-cv-00212 Document 1-8 Filed 02/06/20 Page 2 of 2
Case 1:20-cv-00212 Document 1-9 Filed 02/06/20 Page 1 of 17
Case 1:20-cv-00212 Document 1-9 Filed 02/06/20 Page 2 of 17
Case 1:20-cv-00212 Document 1-9 Filed 02/06/20 Page 3 of 17
Case 1:20-cv-00212 Document 1-9 Filed 02/06/20 Page 4 of 17
Case 1:20-cv-00212 Document 1-9 Filed 02/06/20 Page 5 of 17
Case 1:20-cv-00212 Document 1-9 Filed 02/06/20 Page 6 of 17
Case 1:20-cv-00212 Document 1-9 Filed 02/06/20 Page 7 of 17
Case 1:20-cv-00212 Document 1-9 Filed 02/06/20 Page 8 of 17
Case 1:20-cv-00212 Document 1-9 Filed 02/06/20 Page 9 of 17
Case 1:20-cv-00212 Document 1-9 Filed 02/06/20 Page 10 of 17
Case 1:20-cv-00212 Document 1-9 Filed 02/06/20 Page 11 of 17
Case 1:20-cv-00212 Document 1-9 Filed 02/06/20 Page 12 of 17
Case 1:20-cv-00212 Document 1-9 Filed 02/06/20 Page 13 of 17
Case 1:20-cv-00212 Document 1-9 Filed 02/06/20 Page 14 of 17
Case 1:20-cv-00212 Document 1-9 Filed 02/06/20 Page 15 of 17
Case 1:20-cv-00212 Document 1-9 Filed 02/06/20 Page 16 of 17
Case 1:20-cv-00212 Document 1-9 Filed 02/06/20 Page 17 of 17
Case 1:20-cv-00212 Document 1-10 Filed 02/06/20 Page 1 of 2
Case 1:20-cv-00212 Document 1-10 Filed 02/06/20 Page 2 of 2
Case 1:20-cv-00212 Document 1-11 Filed 02/06/20 Page 1 of 3
Case 1:20-cv-00212 Document 1-11 Filed 02/06/20 Page 2 of 3
Case 1:20-cv-00212 Document 1-11 Filed 02/06/20 Page 3 of 3
Case 1:20-cv-00212 Document 1-12 Filed 02/06/20 Page 1 of 2
Case 1:20-cv-00212 Document 1-12 Filed 02/06/20 Page 2 of 2
Case 1:20-cv-00212 Document 1-13 Filed 02/06/20 Page 1 of 10
Case 1:20-cv-00212 Document 1-13 Filed 02/06/20 Page 2 of 10
Case 1:20-cv-00212 Document 1-13 Filed 02/06/20 Page 3 of 10
Case 1:20-cv-00212 Document 1-13 Filed 02/06/20 Page 4 of 10
Case 1:20-cv-00212 Document 1-13 Filed 02/06/20 Page 5 of 10
Case 1:20-cv-00212 Document 1-13 Filed 02/06/20 Page 6 of 10
Case 1:20-cv-00212 Document 1-13 Filed 02/06/20 Page 7 of 10
Case 1:20-cv-00212 Document 1-13 Filed 02/06/20 Page 8 of 10
Case 1:20-cv-00212 Document 1-13 Filed 02/06/20 Page 9 of 10
Case 1:20-cv-00212 Document 1-13 Filed 02/06/20 Page 10 of 10
Case 1:20-cv-00212 Document 1-14 Filed 02/06/20 Page 1 of 2
Case 1:20-cv-00212 Document 1-14 Filed 02/06/20 Page 2 of 2
Case 1:20-cv-00212 Document 1-15 Filed 02/06/20 Page 1 of 3
Case 1:20-cv-00212 Document 1-15 Filed 02/06/20 Page 2 of 3
Case 1:20-cv-00212 Document 1-15 Filed 02/06/20 Page 3 of 3
Case 1:20-cv-00212 Document 1-16 Filed 02/06/20 Page 1 of 2
Case 1:20-cv-00212 Document 1-16 Filed 02/06/20 Page 2 of 2
                        Case 1:20-cv-00212 Document 1-17 Filed 02/06/20 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                        District of
                                                    __________      New Hampshire
                                                                 District of __________

                  United States of America                           )
                                                                     )
                                                                     )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                          Civil Action No.
                                                                     )
               Ken Stanley d/b/a A+ Roofing                          )
                                                                     )
                                                                     )
                                                                     )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Ken Stanley d/b/a A+ Roofing
                                           51 Charles Street
                                           Milton, NH 03851




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT


Date:
                                                                                          Signature of Clerk or Deputy Clerk
                          Case 1:20-cv-00212 Document 1-17 Filed 02/06/20 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
                                      Case 1:20-cv-00212 Document 1-18 Filed 02/06/20 Page 1 of 2
JS 44 (Rev. 09/19)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
United States of America                                                                                     Ken Stanley d/b/a A+ Roofing

    (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant              Strafford
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Michael T. McCormack, AUSA
U.S. Attorney's Office
53 Pleasant Street, 4th Floor, Concord, NH 03301; (603) 225-1552

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1       ’ 1       Incorporated or Principal Place       ’ 4     ’ 4
                                                                                                                                                         of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2    ’    2   Incorporated and Principal Place    ’ 5     ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3    ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              ’ 625 Drug Related Seizure          ’ 422 Appeal 28 USC 158          ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                 ’ 365 Personal Injury -              of Property 21 USC 881        ’ 423 Withdrawal                 ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product               Product Liability        ’ 690 Other                               28 USC 157                       3729(a))
’   140 Negotiable Instrument                 Liability               ’ 367 Health Care/                                                                                  ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                ’ 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              ’ 820 Copyrights                 ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’             Product Liability                                            ’ 830 Patent                     ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability               ’ 368 Asbestos Personal                                            ’ 835 Patent - Abbreviated       ’ 460 Deportation
        Student Loans                ’   340 Marine                         Injury Product                                                     New Drug Application       ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                 Liability                                                    ’ 840 Trademark                        Corrupt Organizations
’   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle            ’ 370 Other Fraud              ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)                     (15 USC 1681 or 1692)
’   160 Stockholders’ Suits          ’   355 Motor Vehicle            ’ 371 Truth in Lending                Act                          ’ 862 Black Lung (923)           ’ 485 Telephone Consumer
’   190 Other Contract                       Product Liability        ’ 380 Other Personal           ’ 720 Labor/Management              ’ 863 DIWC/DIWW (405(g))               Protection Act
’   195 Contract Product Liability   ’   360 Other Personal                 Property Damage                 Relations                    ’ 864 SSID Title XVI             ’ 490 Cable/Sat TV
’   196 Franchise                            Injury                   ’ 385 Property Damage          ’ 740 Railway Labor Act             ’ 865 RSI (405(g))               ’ 850 Securities/Commodities/
                                     ’   362 Personal Injury -              Product Liability        ’ 751 Family and Medical                                                   Exchange
                                             Medical Malpractice                                            Leave Act                                                     ’ 890 Other Statutory Actions
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’ 790 Other Labor Litigation          FEDERAL TAX SUITS              ’ 891 Agricultural Acts
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:               ’ 791 Employee Retirement           ’ 870 Taxes (U.S. Plaintiff      ’ 893 Environmental Matters
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                 Income Security Act                  or Defendant)             ’ 895 Freedom of Information
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                            ’ 871 IRS—Third Party                  Act
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                            26 USC 7609               ’ 896 Arbitration
’   245 Tort Product Liability               Accommodations           ’ 530 General                                                                                       ’ 899 Administrative Procedure
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION                                                          Act/Review or Appeal of
                                             Employment                 Other:                       ’ 462 Naturalization Application                                           Agency Decision
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration                                              ’ 950 Constitutionality of
                                             Other                    ’ 550 Civil Rights                   Actions                                                              State Statutes
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from     ’ 6 Multidistrict                  ’ 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           29 U.S.C. Section 651, et seq.
VI. CAUSE OF ACTION Brief description of cause:
                                           Violations of the Occupational Safety and Health Act of 1970
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                  JURY DEMAND:         ’ Yes      ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
02/26/2020                                                              /s/ Michael T. McCormack, AUSA
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE

                 Print                               Save As...                                                                                                                  Reset
JS 44 Reverse (Rev. 09/19)     Case 1:20-cv-00212 Document 1-18 Filed 02/06/20 Page 2 of 2
                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
         PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
         changes in statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
